VAN GRAAFEILAND, Circuit Judge,
dissenting:
This case is a glaring example of the Government’s draconian use of civil forfeiture. It is not the usual real property forfeiture case, where law enforcement officers maintain a watch on premises and, in the process, satisfy themselves that unlawful drug activity is taking place thereon. So far as we know, prior to October 10, 1990, the date on which Mrs. Franco’s husband was arrested, the police did not even know where he lived. Admittedly, when he took them to his wife’s home, they found some drug paraphernalia there. However, there has been no showing as to how long it had been there or whether any drug transactions ever had taken place on or around the premises.
I doubt very much that the Government could point to any date prior to October 10, 1990 as the date when title vested in the United States as provided in 21 U.S.C. § 881(a) (title vests “upon commission of the act giving rise to the forfeiture”). If the Government could not establish commission of any such act prior to October 10, Mrs. Franco’s denial of knowledge of such act should suffice to prevent the grant of summary judgment against her.
Assuming that despite Mrs. Franco’s denial under oath she could be charged with knowledge of the narcotic’s existence in her home, she still should be entitled to show that she had made reasonable efforts to eliminate it. Because reasonableness varies according to surrounding facts and circumstances, the issue of what is reasonable does not always lend itself to summary disposition. See Shifrin v. Wilson, 412 F.Supp. 1282, 1299-1300 (D.D.C.1976). We are dealing here with a wife and mother, not a Cosa Nostra godfather. If I were asked what Mrs. Franco did that justified the Government in taking her home from *74her, I would be hard put to answer. I would find it even harder to justify the district court’s approval of what the Government did without first having given Mrs. Franco an opportunity to be heard. See United States v. One Parcel of Real Estate, 963 F.2d 1496, 1505-06 (11th Cir.1992); United States v. Certain Real Property, 922 F.2d 129, 131-32 (2d Cir.1990).
Accordingly, I dissent.